325 F.2d 432
DELTA ENGINEERING CORPORATION and the Travelers InsuranceCompany, Appellants,v.Joseph Ruby SCOTT et al., Appellees.COLUMBIAN ROPE COMPANY, Appellant,v.Joseph Ruby SCOTT, Appellee.INDEMNITY INSURANCE COMPANY OF NORTH AMERICA, Appellant,v.Joseph Ruby SCOTT, Appellee.Joseph Ruby SCOTT, Appellant,v.DELTA ENGINEERING CORPORATION et al., Appellees.
No. 19861.
United States Court of Appeals Fifth Circuit.
Jan. 2, 1964.

For original opinion see 5 Cir., 322 F.2d 11.
Robert B. Acomb, Jr., George Denegre, A. R. Christovich, Charles Kohlmeyer, Jr., Thomas W. Thorne, Jr., New Orleans, La., for appellants.
Donald V. Organ, Christopher Tompkins, New Orleans, La., for appellees.
Before CAMERON and BROWN, Circuit Judges, and WHITEHURST, District judge.
PER CURIAM.


1
The several petitions for rehearing are denied.  So far as the contention by Delta Engineering Corporation (The Travelers Insurance Company) that payment to the plaintiff Scott of the judgment due by them to him and now affirmed by our opinion will render ineffectual their possible right to recover contribution or the like from Columbian Rope Company, the District Court on remand for the limited retrial shall be free to stay execution on that judgment on such terms and suitable security as required in its discretion to assure ultimate payment of the full amount of the judgment by Delta-Travelers to Scott with interest and costs.  If, to preserve possible rights by Delta-Travelers against Columbian the plaintiff Scott is to be delayed in enjoying the fruits of the judgment heretofore affirmed in his favor, he is entitled to full security and protection.


2
Denied.